PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                v.                          No. 11-4963
ROBERT PEOPLES,
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                v.                          No. 11-4965
ROBERT PEOPLES,
             Defendant-Appellant.
                                       
       Appeals from the United States District Court
for the District of South Carolina, at Aiken and Columbia.
     Robert J. Conrad, Jr., Chief District Judge for the
Western District of North Carolina, sitting by designation.
       (1:11-cr-00675-RJC-1; 3:11-cr-02127-RJC-1)

                Argued: September 21, 2012

                 Decided: October 23, 2012

   Before TRAXLER, Chief Judge, and NIEMEYER and
               MOTZ, Circuit Judges.
2                  UNITED STATES v. PEOPLES
No. 11-4963 affirmed; No. 11-4965 reversed by published
opinion. Judge Motz wrote the opinion, in which Chief Judge
Traxler and Judge Niemeyer joined.


                         COUNSEL

ARGUED: Parks N. Small, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appel-
lant. Susan Zalkin Hitt, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee. ON
BRIEF: Kimberly H. Albro, Research and Writing Specialist,
Caroline Scrantom, Second Year Law Student, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Columbia, South
Carolina, for Appellant. William N. Nettles, United States
Attorney, Jane B. Taylor, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Colum-
bia, South Carolina, for Appellee.


                          OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   Robert Peoples challenges two convictions for criminal
contempt. For the reasons that follow, we affirm the first con-
viction and reverse the second.

                               I.

   Peoples, a former inmate, has brought a number of § 1983
civil actions against prison officials in federal court in South
Carolina. The district court scheduled jury selection in three
of these cases for February 24, 2011 before Judge Cameron
McGowan Currie.

   After Peoples arrived late to court on the day of jury selec-
tion, Judge Currie cautioned him that he had to appear no later
                   UNITED STATES v. PEOPLES                   3
than 9:30 a.m. on March 21 for the first trial. Nonetheless, on
March 21, Peoples arrived late for trial. Judge Currie warned
him that if he was late again, she would dismiss his case with
prejudice. The first trial concluded without further incident on
March 22, with the second trial scheduled to begin at 9:30
a.m. on the next day, March 23.

   At 9:15 a.m. on March 23, Peoples called Judge Currie’s
chambers to notify the court that he was stranded on the inter-
state, 10 to 15 minutes from the courthouse, with a flat tire
and would be late for court. After speaking by telephone with
Peoples and roadside assistance personnel, who confirmed
that Peoples’ vehicle was not drivable, Judge Currie directed
a marshal to pick up Peoples and bring him to court. Although
this delayed the second trial, Judge Currie did not dismiss the
case; instead she found that Peoples had left his home in time
to arrive by 9:30 a.m. but had been delayed by an unantici-
pated event. During the second trial, Peoples became disrup-
tive and disrespectful to the court, and Judge Currie cautioned
him that, if he continued to behave that way, he would be held
in contempt and possibly incarcerated.

   On April 11, the first day of the third trial, Judge Currie
reminded Peoples that failure to appear on time for trial the
next day could result in dismissal of his case with prejudice.
Peoples noted his dissatisfaction with the admonishment by
muttering disrespectfully. The following day, Peoples arrived
15 minutes late. After considering argument from the parties,
Judge Currie determined that Peoples willfully failed to
appear timely after numerous warnings and dismissed his case
with prejudice. Judge Currie then directed that the jury be
brought into the courtroom so that she could advise them of
the dismissal. As the jury entered the courtroom, Peoples left
muttering "I was wanting to dismiss my sh-- anyway."

   After dismissing the jurors, Judge Currie, accompanied by
the court security officer, went into the jury room to thank the
jurors for their service. At that time, Peoples reentered the
4                     UNITED STATES v. PEOPLES
courtroom, and approached Deputy Clerk Sara Samsa, who
was gathering jury certificates to bring to Judge Currie. Peo-
ples interrupted Samsa and repeated several times, "Tell
Judge Currie get the f--- off all my cases. I started to tell her
something there. I started to tell her ass something today."
Upon hearing Peoples’ remarks, Court Reporter Jenny Wil-
liams, who was finishing her work on the day’s proceedings,
turned on her voice recorder and recorded Peoples making
some of these comments.1 Samsa told Peoples if he had some-
thing to say to the judge, he should put it in writing, and then
left the courtroom to tell Judge Currie and the court security
officer of Peoples’ outburst. The court security officer imme-
diately returned to the courtroom.

  The next day, Judge Currie issued a written Rule to Show
Cause and Order of Referral, directing Peoples to "show
cause why criminal contempt sanctions should not be
imposed." Judge Currie recused herself from further proceed-
ings, asking that the criminal contempt trial be referred to
another judge.

   The criminal contempt trial was referred to Robert J. Con-
rad, Jr., Chief Judge of the Western District of North Caro-
lina, who scheduled the trial for September 20, 2011 at 10:00
a.m. When Peoples arrived more than an hour late on Septem-
ber 20, Judge Conrad advised Peoples that, given his tardiness
that morning, at the conclusion of the trial for contempt of
Judge Currie, the court would hold a separate trial for crimi-
nal contempt to Judge Conrad himself. At this second con-
tempt trial, Peoples and his attorney would be permitted to
offer "any explanation [they] wish to offer with respect to Mr.
Peoples showing up late for court this morning."

    During the first trial, the parties stipulated to the relevant
    1
    Although the audio of the recording is somewhat garbled, it also con-
tains an additional statement from Peoples in which he tells Judge Currie
to "straighten the f--- up" or "straight the f--- up."
                   UNITED STATES v. PEOPLES                   5
facts as to Peoples’ language in Judge Currie’s courtroom.
They also stipulated to the admission of the actual audio
recording of Peoples’ outburst and to the admission of FBI
reports of interviews with Samsa and Williams setting forth
the actions of court personnel in response to Peoples’ out-
burst. In addition, Judge Conrad admitted a transcript from
the March 23, 2011 trial in which Judge Currie admonished
Peoples that his behavior could result in a contempt charge.
After considering the evidence and the parties’ arguments,
Judge Conrad found Peoples guilty of criminal contempt of
Judge Currie, and sentenced Peoples to four months’ incarcer-
ation.

   Immediately after concluding the first trial, Judge Conrad
proceeded to a second trial to determine whether Peoples
should be held in criminal contempt for his tardiness in
appearing in court that day for the first contempt trial. The
judge gave Peoples an opportunity to confer with his attorney
in the courtroom, while court remained in session. When Peo-
ples had done so, he addressed the court and explained that
car trouble caused his tardiness. Judge Conrad found Peoples’
explanation not credible and so found him guilty of a second
charge of criminal contempt. Judge Conrad sentenced Peoples
to an additional 30 days’ incarceration consecutive to the four
months previously imposed.

  Peoples appeals both contempt convictions.

                              II.

   With respect to his first contempt conviction, Peoples chal-
lenges the sufficiency of the evidence.

   "‘In assessing the sufficiency of the evidence presented in
a bench trial, we must uphold a guilty verdict if, taking the
view most favorable to the Government, there is substantial
evidence to support the verdict.’" United States v. Armel, 585
F.3d 182, 184 (4th Cir. 2009) (quoting Elliott v. United States,
6                   UNITED STATES v. PEOPLES
332 F.3d 753, 760-61 (4th Cir. 2003)). "[S]ubstantial evi-
dence" means "evidence that a reasonable finder of fact could
accept as adequate and sufficient to support a conclusion of
a defendant’s guilt beyond a reasonable doubt." United States
v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc). We
review questions of fact, other than the ultimate question of
guilt, for clear error. See United States v. Lockhart, 382 F.3d
447, 451 (4th Cir. 2004). Determinations of the meaning of
statutory phrases, however, constitute legal conclusions that
we review de novo. See United States v. Mitchell, 518 F.3d
230, 233 (4th Cir. 2008).

   Congress has provided federal courts with the power to
impose criminal penalties for "contempt of [the court’s]
authority." See 18 U.S.C. § 401 (2006). Such acts include
"[m]isbehavior of any person in [the court’s] presence or so
near thereto as to obstruct the administration of justice." Id.
§ 401(1). To convict someone of criminal contempt in viola-
tion of § 401(1), the Government must establish beyond a rea-
sonable doubt: "(1) misbehavior of a person, (2) which is in
or near to the presence of the Court, (3) which obstructs the
administration of justice, and (4) which is committed with the
required degree of criminal intent." United States v. Warlick,
742 F.2d 113, 115 (4th Cir. 1984). Peoples maintains that the
Government failed to offer sufficient evidence of the first and
third elements. That is, Peoples contends that the Government
failed to prove that his outburst in Judge Currie’s courtroom
constituted misbehavior or obstructed the administration of
justice.

                                A.

   Peoples asserts that his conduct did not amount to "misbe-
havior" because the words he "used have legitimate defini-
tions," were not directed at "Judge Currie personally," and he
"did not call Judge Currie these . . . terms." Peoples contends
that he simply "expressed his unhappiness about Judge Cur-
rie’s decision in his civil cases in terms . . . possibly offensive
                       UNITED STATES v. PEOPLES                            7
to some," but not rising to the level of misbehavior constitut-
ing criminal contempt. Appellant’s Br. at 17.2

   Criminal contempt does require more than just "[t]he vehe-
mence of the language." In re Little, 404 U.S. 553, 555
(1972). But Peoples did not just use vehement language. He
targeted a judge, using profane language directed at the judge
so that she would remove herself from his cases. Thus, Peo-
ples did more than merely utter profane words; he profanely
threatened judicial authority.

   Courts repeatedly have found that offensive words directed
at the court may form the basis for a contempt charge. As the
Second Circuit has said, "there is an implicit standing order
that parties, counsel, and courtroom attendees refrain from
direct and egregious insults to judicial authority." United
States v. Marshall, 371 F.3d 42, 48 (2d Cir. 2004). See also
In re Sealed Case, 627 F.3d 1235, 1238 (D.C. Cir. 2010);
Gordon v. United States, 592 F.2d 1215, 1217 (1st Cir. 1979).

  The record evidence offers ample support for Judge Con-
rad’s conclusion that Peoples’ outburst was both threatening
and directed at the court, and thereby constituted misbehavior
under § 401(1).

                                     B.

  Peoples also maintains that his outburst did not obstruct the
administration of justice because it (1) did not impede perfor-
   2
     In offering this argument, Peoples maintains that Judge Conrad clearly
erred in interpreting the recording of Peoples’ remarks also to include a
direction to Judge Currie to "straighten the f--- up," rather than the inter-
jection "straight the f--- up." The recording is difficult to hear and so we
can hardly find Judge Conrad’s interpretation clearly erroneous. Further,
both versions involve disrespectful, aggressive language and, in any event,
the word choice makes no difference in the sufficiency analysis given the
other profane language Peoples used.
8                  UNITED STATES v. PEOPLES
mance of any judicial duty, but rather (2) occurred after court
had adjourned. Appellant’s Br. at 12-17.

                              1.

   The phrase "obstructs the administration of justice" in
§ 401(1) lacks precise definition. The Supreme Court, how-
ever, has described the phrase as contemplating an "obstruc-
tion to the performance of judicial duty." In re McConnell,
370 U.S. 230, 234 (1962) (internal quotation marks omitted).
We have added that it "requires . . . some act that will inter-
rupt the orderly process of the administration of justice, or
thwart the judicial process." Warlick, 742 F.2d at 115-16.

   Judge Conrad concluded that Peoples’ outburst impeded
the performance of judicial duties in two ways. First, the
judge found that Peoples’ outburst caused Judge Currie and
court personnel to spend time participating in the subsequent
investigation of the outburst. Second, Judge Conrad found
that when Peoples’ outburst occurred it required court person-
nel to cease their regular duties and tend to the outburst.

   As Judge Conrad noted, we have held that the delay and
distraction resulting from a court’s investigation of miscon-
duct can be considered in determining if a defendant has
obstructed the administration of justice. Warlick, 742 F.2d at
116. Peoples urges us to abandon this view in favor of the
Seventh Circuit’s rule, announced in United States v. Ober-
hellmann, 946 F.2d 50, 53 (7th Cir. 1991), that the delay and
costs associated with the investigation of contempt cannot
themselves serve as proof of obstruction of the administration
of justice.

   Even if a panel could ignore circuit precedent (which it
cannot), we would find no basis for reversal here. This is so
because Judge Conrad did not find the delay or distraction
resulting from the investigation of contempt alone satisfied
the obstruction element. Rather, the judge found that the
                   UNITED STATES v. PEOPLES                   9
administration of justice was also obstructed because Peoples
delayed court personnel in and distracted them from the per-
formance of their judicial duties. As Judge Conrad put it, at
the time of Peoples’ outburst, "court personnel [were] contin-
uing to engage in the business of the court" and "[t]hey were
obstructed in that effort." Peoples’ outburst "required them to
leave the work that they were doing and deal with the state-
ment that the defendant made." The record contains undis-
puted evidence that the outburst (1) delayed Samsa in
obtaining jury certificates and bringing them to Judge Currie,
(2) prevented Williams from finishing the work associated
with the day’s proceedings and required her to turn on the
recorder and type Peoples’ remarks, and (3) caused the court
security officer to leave his post and return to the courtroom.
Thus, the record clearly supports Judge Conrad’s factual find-
ing as to the delay and distraction caused by Peoples’ out-
burst.

   Of course, as the Government conceded in the district
court, the effect of Peoples’ obstructive conduct was not
great. But it need not be. See, e.g., In re Sealed Case, 627
F.3d at 1238 ("An outburst of foul language directed at the
court is intolerable misbehavior in the courtroom and falls
within the prohibition of section 401(1)."); Gordon, 592 F.2d
at 1217 ("[T]here is a point at which mere words are so offen-
sive and so unnecessary that their very utterance creates a
delay which is an obstruction of justice."). To satisfy the
obstruction element it suffices if the defendant’s conduct "in-
terrupt[ed] the orderly process of the administration of jus-
tice" by distracting court personnel from, and delaying them
in, completing their duties. Warlick, 742 F.2d at 115-16. Peo-
ples’ outburst did this.

                               2.

  Alternatively, Peoples argues that his outburst did not
obstruct the administration of justice because it occurred after
court had adjourned and thus did not disrupt a judicial pro-
10                     UNITED STATES v. PEOPLES
ceeding. To be contemptuous, however, conduct need not
occur during ongoing court proceedings. See In re Sealed
Case, 627 F.3d at 1237 ("We begin by rejecting the premise
that an obstruction of justice cannot occur in the absence of
ongoing court proceedings or once the proceedings have con-
cluded. Misbehavior in the courtroom, at any time, carries the
potential to obstruct justice.").3

   Section 401(1) criminalizes conduct "in [the court’s] pres-
ence or . . . near thereto." (Emphasis added.) Thus, as our sis-
ter circuits have held, a conviction for criminal contempt
under § 401(1) (unlike that under some state contempt stat-
utes), may rest on conduct taking place "near" actual court
proceedings, in time or location. See In re Sealed Case, 627
F.3d at 1237 (upholding conviction for profane language
uttered after court business had concluded); In re Stewart, 571
F.2d 958, 966 (5th Cir. 1978) (noting that acts outside the
courtroom, but within its immediate vicinity in "the adjoining
hallway or the jury room," satisfy statute’s proximity require-
ment). Here, Peoples’ improper outburst occurred in the
courtroom and interrupted court personnel in their official
duties and so obstructed the administration of justice.

                                    C.

   For these reasons, we reject Peoples’ challenges to the first
contempt conviction. The record fully supports Judge Con-
rad’s findings that Peoples’ profane language in Judge Cur-
rie’s courtroom constituted intentional misbehavior that
obstructed the administration of justice.

                                    III.

     With respect to his second contempt conviction, Peoples
  3
   In arguing to the contrary, Peoples heavily relies on Brutkiewicz v.
State, 191 So. 2d 222 (Ala. 1966). But the defendant there was charged
under a state statute containing language very different from that in § 401.
                    UNITED STATES v. PEOPLES                   11
maintains that Judge Conrad erred by summarily imposing a
contempt sanction for Peoples’ tardiness in arriving at the trial
on the first contempt charge. Because Peoples failed to object
to the imposition of summary contempt before the district
court, we review for plain error. See In re Gates, 600 F.3d
333, 337 (4th Cir. 2010).

   Generally, a person who commits criminal contempt may
be punished for his contemptuous conduct only "after prose-
cution on notice." Fed. R. Crim. P. 42(a). The federal rules
provide a limited exception for summary punishment of crimi-
nal contempt committed "in [the court’s] presence" and which
"the judge saw or heard." Fed. R. Crim. P. 42(b).

   We, and the majority of our sister circuits, do not consider
tardiness or absence from court to provide an adequate basis
for summary disposition under Rule 42(b). See In re Gates,
600 F.3d at 339 (holding that mere tardiness, like failure to
appear, does not occur "in the actual presence of the court"
and therefore is not subject to summary punishment (internal
quotation marks omitted)); see also In re Contempt Order,
441 F.3d 1266, 1268 (10th Cir. 2006) (explaining that attor-
ney’s failure to appear "by no stretch . . . occur[red] within the
presence of the court"); In re Chandler, 906 F.2d 248, 249-50
(6th Cir. 1990) ("‘A lawyer’s failure to attend court is not a
contempt in the presence of the court.’" (quoting United
States v. Onu, 730 F.2d 253, 255-56 (5th Cir. 1984))); United
States v. Nunez, 801 F.2d 1260, 1264 (11th Cir. 1986) (per
curiam) ("[T]he majority of circuits which have considered
the issue have concluded that counsel’s tardiness or absence
cannot be characterized as contempt in the presence of the
court.").

   Therefore, when tardiness provides the basis of a contempt
charge, "the district court should . . . appl[y] the procedural
safeguards set forth in Rule 42(a) in considering [the] con-
duct." In re Gates, 600 F.3d at 339. These safeguards include
notice, "reasonable time to prepare a defense," appointment of
12                  UNITED STATES v. PEOPLES
a prosecutor, and disposition after trial. See Fed. R. Crim. P.
42(a).

   The Government acknowledges that Judge Conrad "an-
nounced that [he] was proceeding pursuant to Rule 42(b),"
i.e., the summary contempt rule, but contends that the court
"nonetheless provided to the defendant all of the safeguards
mandated by Rule 42(a)." Appellee’s Br. at 24. This argument
fails. The only notice Judge Conrad provided of a possible
second contempt charge came at the start of the bench trial on
the first contempt charge. Then the court notified Peoples that
it would conduct a trial on the second contempt charge imme-
diately following the first trial. Although the court allowed
Peoples the opportunity to confer with his attorney from the
first contempt trial prior to making a statement in the second
contempt trial, the court did not even break between the two
proceedings. Nor did the court appoint a prosecutor for the
second contempt trial. And, although the court admitted no
evidence at the second contempt trial, it considered Peoples’
record of tardiness in the first contempt case (although appar-
ently not his demonstration that genuine car trouble caused
one occasion of tardiness) in finding Peoples committed the
second contempt. In sum, contrary to the Government’s argu-
ment, the second contempt proceeding did not comply with
Rule 42(a); the district court plainly erred in summarily pun-
ishing Peoples under Rule 42(b) for tardiness.

   We therefore must consider whether this error affected Peo-
ples’ substantial rights. See In re Gates, 600 F.3d at 340. In
general, an error affects substantial rights if it "has a prejudi-
cial effect on the outcome," id., but the Supreme Court has
identified "a special category of forfeited errors that can be
corrected regardless of their effect on the outcome," United
States v. Olano, 507 U.S. 725, 735 (1993). Such errors "ren-
der a trial fundamentally unfair," Rose v. Clark, 478 U.S. 570,
577 (1986), and thus "necessarily affect substantial rights,"
United States v. Neal, 101 F.3d 993, 999 (4th Cir. 1996)
(internal quotation marks omitted).
                   UNITED STATES v. PEOPLES                  13
   The Court has also held that a person accused of criminal
contempt enjoys the normal range of procedural rights. Int’l
Union, United Mine Workers of Am. v. Bagwell, 512 U.S.
821, 826 (1994). Of course, "[t]he fundamental requirement
of due process is the opportunity to be heard at a meaningful
time and in a meaningful manner." Mathews v. Eldridge, 424
U.S. 319, 333 (1976) (internal quotation marks omitted).
Because the second contempt conviction resulted from a sum-
mary proceeding erroneously denying Peoples this opportu-
nity, we must conclude that this error affected his substantial
rights.

   We "exercise our discretion to correct the error only when
‘the error seriously affect[s] the fairness, integrity or public
reputation of judicial proceedings.’" In re Gates, 600 F.3d at
341 (quoting Olano, 507 U.S. at 736). As we concluded in In
re Gates, the sort of error at issue here is "of the most funda-
mental kind. Notice of criminal charges and an opportunity to
respond to them are bedrock principles in our system of jus-
tice." 600 F.3d at 341. Accordingly, we exercise our discre-
tion to correct the error and reverse Peoples’ second contempt
conviction.

                              IV.

  For the reasons set forth above, we affirm in No. 11-4963
and reverse in No. 11-4965.

                                     No. 11-4963 AFFIRMED
                                     No. 11-4965 REVERSED